    Case 19-18387-KCF              Doc 13 Filed 04/28/19 Entered 04/29/19 00:40:32                       Desc Imaged
                                        Certificate of Notice Page 1 of 3

                                                                   
    81,7('67$7(6%$1.5837&<&2857
                                                                   
    ',675,&72)1(:-(56(<
                                                                   
    &DSWLRQLQ&RPSOLDQFHZLWK'1-/%5E
                                                                                         Order Filed on April 26, 2019
                                                                                                   by Clerk
                                                                                            U.S. Bankruptcy Court
                                                                                            District of New Jersey
    
    
    
                                                                                                               
    
    
    
    ,Q5H                                                        &DVH1RBBBBBBBBBBBBBBBBBBBB
                                                                                                    19-18387
                                                                   
                                                                                                   7
                                                                   &KDSWHUBBBBBBBBBBBBBBBBBBBB
     Patricia Wehrle                                              
                                                                  -XGJHBBBB.&)BBBBBBBBBBBBBBBB

    
    
                                             
                                             
                                         25'(5217+($33/,&$7,2172+$9(7+(
                                              &+$37(5),/,1*)((:$,9('

              7KHUHOLHIVHWIRUWKRQWKHIROORZLQJSDJHLVKHUHE\25'(5('
                                                                    













DATED:
      April 26, 2019
                                                        











    Case 19-18387-KCF           Doc 13 Filed 04/28/19 Entered 04/29/19 00:40:32                       Desc Imaged
                                     Certificate of Notice Page 2 of 3


     $IWHUFRQVLGHULQJWKHGHEWRU¶V$SSOLFDWLRQWR+DYHWKH&KDSWHU)LOLQJ)HH:DLYHG2IILFLDO)RUP%WKHFRXUW
     RUGHUVWKDWWKHDSSOLFDWLRQLV

     *UDQWHG+RZHYHUWKHFRXUWPD\RUGHUWKHGHEWRUWRSD\WKHIHHLQWKHIXWXUHLIGHYHORSPHQWVLQ
     DGPLQLVWHULQJWKHEDQNUXSWF\FDVHVKRZWKDWWKHZDLYHUZDVXQZDUUDQWHG

     'HQLHG7KHGHEWRUPXVWSD\WKHILOLQJIHHDFFRUGLQJWRWKHIROORZLQJWHUPV

     <RXPXVWSD\«                  2QRUEHIRUHWKLVGDWH«

     BBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBBBBBBBPRQWKGD\\HDU

     BBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBBBBBBBPRQWKGD\\HDU

     BBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBBBBBBBPRQWKGD\\HDU

     BBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBBBBBBBPRQWKGD\\HDU

     7RWDOBBBBBBBBBBBBBBB
                         0.00


     ,IWKHGHEWRUZRXOGOLNHWRSURSRVHDGLIIHUHQWSD\PHQWWLPHWDEOHWKHGHEWRUPXVWILOHDPRWLRQSURPSWO\ZLWKD
     SD\PHQWSURSRVDO7KHGHEWRUPD\XVH$SSOLFDWLRQIRU,QGLYLGXDOVWR3D\WKH)LOLQJ)HHLQ,QVWDOOPHQWV2IILFLDO
     )RUP$IRUWKLVSXUSRVH7KHFRXUWZLOOFRQVLGHULW

     7KHGHEWRUPXVWSD\WKHHQWLUHILOLQJIHHEHIRUHPDNLQJDQ\PRUHSD\PHQWVRUWUDQVIHUULQJDQ\PRUHSURSHUW\WRDQ
     DWWRUQH\EDQNUXSWF\SHWLWLRQSUHSDUHURUDQ\RQHHOVHLQFRQQHFWLRQZLWKWKHEDQNUXSWF\FDVH7KHGHEWRUPXVWDOVR
     SD\WKHHQWLUHILOLQJIHHWRUHFHLYHDGLVFKDUJH,IWKHGHEWRUGRHVQRWPDNHDQ\SD\PHQWZKHQLWLVGXHWKHEDQNUXSWF\
     FDVHPD\EHGLVPLVVHGDQGWKHGHEWRU¶VULJKWVLQIXWXUHEDQNUXSWF\FDVHVPD\EHDIIHFWHG


     $KHDULQJWRFRQVLGHUWKHGHEWRU¶VDSSOLFDWLRQZLOOEHKHOGRQBBBBBBBBBBBBBBBBBBBBBBBDWBBBBBBBBBDW

     &RXUWDGGUHVV      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

     &RXUWURRPQXPEHUBBBBBBBBBB

     ,IWKHGHEWRUGRHVQRWDSSHDUDWWKLVKHDULQJWKHFRXUWPD\GHQ\WKHDSSOLFDWLRQ


     

    IMPORTANT: All fees must be paid by certified funds or money order. The Clerk's Office does not accept cash.





                                                                                                                 UHY
                                                               


        Case 19-18387-KCF              Doc 13 Filed 04/28/19 Entered 04/29/19 00:40:32                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-18387-KCF
Patricia Wehrle                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-3                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 26, 2019
                                      Form ID: pdf903                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 28, 2019.
db             +Patricia Wehrle,   5 Caspian Sea Dr,   Mantaloking, NJ 08738-1302

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 28, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 26, 2019 at the address(es) listed below:
              Daniel E. Straffi   bktrustee@straffilaw.com,
               G25938@notify.cincompass.com;familyclient@straffilaw.com;bktrustee@straffilaw.com;dstraffi@ecf.ax
               osfs.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 2
